 

 

JAMES E. JOHNSON THE GCITY OF New YORK HANNAH V. FADDIS
Corporation Counsel Senior Counsel
LAW DEPARTMENT pone: 212) 356-2406

ax: (212) 356-3509

100 CHURCH STREET hfaddis@law.nyc. gov

NEW YORK, N.Y. 10007

March 20, 2020
BY ECF
Honorable John G. Koettl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: Rachel Wellner v. City of New York, et al.,
16-CV-07032 (JGK) (JLC)

Your Honor:

I am a one of the attorneys assigned to represent the defendants in this matter.

Defendants write jointly with plaintiff's counsel to respectfully request a thirty-day enlargement
of the remaining pre-trial deadlines in this matter in light of the ongoing COVID-19 pandemic.

On January 9, 2020, the parties attended a status conference. At that time, the Court
issued an Order directing the parties to file requests to charge, proposed voir dire, and motions in
limine by April 6, 2020, in advance of the re-trial of this matter, presently scheduled to begin on
July 20, 2020 (ECF No. 241).

The parties have been conferring regarding these pre-trial filings, and plaintiffs counsel
has already prepared an initial draft of the joint pre-trial order, which the parties are scheduling
time to discuss. However, due to the ongoing public health crisis, the parties will need additional
time to complete these filings. This request is made because counsel for all parties are
transitioning to working remotely in order to comply with evolving guidance and mandates
regarding social distancing and workforce limitations. In particular, counsel for the defendants
have been under instructions to work remotely since Monday, March 16, 2020. The transition to
remote work has come with limitations on access to electronic file storage systems and othet
resources, in addition to restricting access to physical case materials.

For the foregoing reasons, the parties respectfully request a thirty-day extension of time
to file a joint pre-trial order, requests to charge, proposed voir dire, and motions in limine, and a
corresponding extension of the time to respond or oppose.

APPLICATION GRANTED
SO.ORDERED «

VC f a mot
3) 4S 6 Moke |
(AQ / “gohn G. Koeiltl, U.S.D.J.
(AO

ha

 
